DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 12/30/2021. 
Claims 1-21 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Behl (US 20040158239 A1) in view of Srimathweeravalli (WO 2017173089 A1) and Shetake (US 20180055563 A1).
Regarding claim 1, Behl teaches a medical device (Fig. 2-5; electrode probe 50) comprising: an introducer (Fig. 2; handle 68) extending along a longitudinal axis and including a proximal end, a distal end, and an internal 80) movable in a proximal direction and in a distal direction relative to the introducer (Fig. 2; slider 58 moves in relation to the handle 68); a first array of electrodes (Fig. 2; distal electrode array 52) disposed on the carrier; and a second array of electrodes (Fig. 2; proximal electrode array 54) disposed on the carrier; wherein the carrier is movable in the proximal and distal directions between a retracted position where the first and second arrays of electrodes are disposed within the internal lumen in a collapsed configuration and an extended position where the first and second arrays of electrodes extend distally beyond the distal end of the introducer in an expanded configuration (Para. [0011] discusses probes for deploying electrode arrays as comprising electrodes mounted on a shaft constructed to shift between a retracted, in which the electrodes are located within the shaft, and deployed, or extended, configuration); wherein the first array of electrodes protrudes from and extends distally beyond a distal end of the carrier in the expanded configuration (Fig. 2, distal array 52, Para. [0058] discusses the distal array as being deployed by advancing distally outwardly from the distal tube); wherein the first array of electrodes extends radially outward from the longitudinal axis by a first distance in the expanded configuration (Para. [0014] discusses the distal advancement of the tube relative to the shaft causes the first electrode array to extend distally and evert radially outwardly relative to the shaft); wherein the second array of electrodes extends radially outward from the longitudinal axis by a second distance in the expanded configuration (Para. [0014] discusses the proximal electrode array as through a coupled or independent movement, the second, proximal electrode array everts radially outwardly from the shaft); and wherein the first array of electrodes and the second array of electrodes are configured to deliver a therapy current to tissue defining the uterus (Para. [0024] discusses the present invention as being useful for treating a wide variety of tissues, such as the uterus).  
However, Behl fails to teach the arrays of electrodes as being loop electrodes. Behl instead teaches (Para. [0051] & [0057]) the electrodes as tine or wire electrodes. 
Srimathweeravalli teaches an invention relating to tissue ablation using electric pulses applied through a catheter comprising an expandable electrode element at a distal end, the expandable element being comprised of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Srimathweeravalli into the device of Behl as Srimathweeravalli teaches the functional equivalents of tine/wire electrodes and loop electrodes for the predictable result of a functioning electrode to apply electrical energy to tissue. 
Behl further is silent upon the teaching of the second distance being less than the first distance. Behl instead teaches the use of the device within the uterus (Para. [0024] & [0048]) and the ability to select the diameter of the electrode arrays (Para. [0017]). 
Shetake teaches a catheter system comprising electrode assemblies with a plurality of proximal and distal electrodes. Shetake further teaches (Fig. 2; electrodes 114) the electrodes being expanded in a manner where the distal electrode diameter is larger than the proximal electrode diameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Shetake into the device of Behl as Shetake teaches (Para. [0036]) the electrode structure being expanded radially to place electrodes in contact with tissue as locations dispersed about the uterine wall. 
Regarding claim 2, Behl further teaches the medical device according to claim 1, wherein when the carrier is in the extended position, the first array of loop electrodes extends from a distal-most end of the carrier and the second array of loop electrodes are circumferentially arranged around the longitudinal axis in a position proximal to the first array of loop electrodes (Fig. 2; Para. [0014]).  
Regarding claim 3, Srimathweeravalli further teaches the medical device according to claim 1, wherein the first array of loop electrodes comprises one or more loop electrodes that have a petal shape, and wherein one or more loop electrodes in the second array of loop electrodes have a triangular shape (Para. [0131] discusses the electrodes as being a variety of functionally equivalent shapes, such as flat, round, spherical, cylindrical, triangular, pyramidic, or any combination thereof).  It would have been further obvious to select the shapes of the electrodes 114).
Regarding claim 4, Behl further teaches the medical device according to claim 3, wherein the first array of loop electrodes comprises three or fewer loop electrodes configured to expand from a distal-most end of the medical device (Para. [0016] discusses the curved electrodes typically comprising a plurality of single electrodes, usually at least three electrodes).  
Regarding claim 5, Behl further teaches the medical device according to claim 2 wherein two or more loop electrodes in the first array are located in a single plane (Para. [0017] discusses the electrode arrays as spanning a planar area which is disposed generally traverse to the axis of the shaft).  
Regarding claim 6, Shetake further teaches the medical device according to claim 2, wherein the second array of loop electrodes comprises loop electrodes that are equally spaced around the longitudinal axis (Para. [0055] discusses the illustrated embodiment as having electrodes being evenly spaced).
Regarding claim 7, Behl further teaches the medical device according to claim 2, wherein the therapy current is a bipolar therapy current that is communicated between the first array of loop electrodes and the second array of loop electrodes (Para. [0020] discusses the present invention having first and second electrode arrays as being electrically isolated from each other in order to permit bipolar energization, i.e., to allow each electrode array to be separately connected as individual poles).
Regarding claim 8, Behl further teaches the medical device according to claim 2, wherein the therapy current is a bipolar therapy current that is communicated amongst two or more loop electrodes in the first array of loop electrodes and amongst two or more loop electrodes in the second array of loop electrodes (Para. [0020] discusses the present invention having first and second electrode arrays as being electrically isolated from each other in order to permit bipolar energization, i.e., to allow each electrode array to be separately connected as individual poles).  
Regarding claim 10, Behl further teaches the medical device according to claim 8, wherein the first array of loop electrodes comprises exactly three loop electrodes, and the second array of loop electrodes comprises loop electrodes (Para. [0016] discusses the curved electrodes typically comprising a plurality of single electrodes, usually at least three electrodes).  
Regarding claim 11, Behl teaches a medical device (Fig. 2-5; electrode probe 50) comprising: an introducer (Fig. 2; handle 68) extending along a longitudinal axis and including a proximal end, a distal end, and an internal lumen; a carrier extending along the longitudinal axis and at least partially disposed within the internal lumen of the introducer, the carrier (Fig. 2; outer sheath 80) movable in a proximal direction and in a distal direction relative to the introducer (Fig. 2; slider 58 moves in relation to the handle 68); a first array of electrodes (Fig. 2; distal electrode array 52) disposed on the carrier, the first array of electrodes comprising two or more electrodes that are arranged in a single plane (Para. [0017] discusses the electrode arrays as spanning a planar area which is disposed generally traverse to the axis of the shaft); and a second array of electrodes disposed on the carrier (Fig. 2; proximal electrode array); wherein the first and second arrays of electrodes are configured to expand within a uterus and deliver a therapy current to the uterus (Para. [0024] discusses the present invention as being useful for treating a wide variety of tissues, such as the uterus) when the carrier is moved from a retracted position where the first and second arrays of electrodes are disposed within the internal lumen in a collapsed configuration to an extended position where the first and second arrays of electrodes extend distally beyond the distal end of the introducer in an expanded configuration (Para. [0011] discusses probes for deploying electrode arrays as comprising electrodes mounted on a shaft constructed to shift between a retracted, in which the electrodes are located within the shaft, and deployed, or extended, configuration); wherein the first array of electrodes protrudes from and extends distally beyond a distal end of the carrier in the expanded configuration; wherein the first array of electrodes extends radially outward from the longitudinal axis by a first distance in the expanded configuration (Para. [0014] discusses the distal advancement of the tube relative to the shaft causes the first electrode array to extend distally and evert radially outwardly relative to the shaft); and wherein the second array of electrodes extends radially outward from the longitudinal axis by a second distance in the expanded configuration (Para. [0014] discusses the proximal electrode array as through a coupled or independent movement, the second, proximal electrode array everts radially outwardly from the shaft).
However, Behl fails to teach the arrays of electrodes as being loop electrodes. Behl instead teaches (Para. [0051] & [0057]) the electrodes as tine or wire electrodes. 
Srimathweeravalli teaches an invention relating to tissue ablation using electric pulses applied through a catheter comprising an expandable electrode element at a distal end, the expandable element being comprised of tines or wire elements. Srimathweeravalli further teaches the electrodes being in the form of a variety of shapes such as wires, tines, loops, etc. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Srimathweeravalli into the device of Behl as Srimathweeravalli teaches the functional equivalents of tine/wire electrodes and loop electrodes for the predictable result of a functioning electrode to apply electrical energy to tissue. 
Behl further is silent upon the teaching of the second distance being less than the first distance. Behl instead teaches the use of the device within the uterus (Para. [0024] & [0048]) and the ability to select the diameter of the electrode arrays (Para. [0017]). 
Shetake teaches a catheter system comprising electrode assemblies with a plurality of proximal and distal electrodes. Shetake further teaches (Fig. 2; electrodes 114) the electrodes being expanded in a manner where the distal electrode diameter is larger than the proximal electrode diameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Shetake into the device of Behl as Shetake teaches (Para. [0036]) the electrode structure being expanded radially to place electrodes in contact with tissue as locations dispersed about the uterine wall. 
Regarding claim 12, Srimathweeravalli further teaches the medical device according to claim 11, wherein the two or more loop electrodes of the first array have a petal shape (Para. [0131] discusses the electrodes as being a variety of functionally equivalent shapes, such as flat, round, spherical, cylindrical, triangular, pyramidic, or any combination thereof).  
Regarding claim 14, Behl further teaches the medical device according to claim 13, wherein the two or more loop electrodes of the first array comprise exactly three loop electrodes (Para. [0016] discusses the curved electrodes typically comprising a plurality of single electrodes, usually at least three electrodes).  
Regarding claim 15, Behl further teaches the medical device according to claim 11, wherein the therapy current is a bipolar therapy current that is communicated between the two or more loop electrodes of the first array (Para. [0020] discusses the present invention having first and second electrode arrays as being electrically isolated from each other in order to permit bipolar energization, i.e., to allow each electrode array to be separately connected as individual poles).  
Regarding claim 16, Behl teaches a medical device (Fig. 2-5; electrode probe 50) comprising: an introducer (Fig. 2; handle 68) extending along a longitudinal axis and including a proximal end, a distal end, and an internal lumen; a carrier (Fig. 2; outer sheath 80) extending along the longitudinal axis and at least partially disposed within the internal lumen of the introducer (Fig. 2; slider 58 moves in relation to the handle 68), the carrier movable in a proximal direction and in a distal direction relative to the introducer;  a first array of electrodes (Fig. 2; distal electrode array 52) disposed on the carrier, the first array of electrodes comprising three or more electrodes that are circumferentially arranged about the longitudinal axis; and a second array of electrodes (Fig. 2; proximal electrode array 54) disposed on the carrier, the second array of electrodes comprising two or more electrodes that are circumferentially arranged about the longitudinal axis; wherein the first and second arrays of electrodes are configured to expand within a uterus and deliver a therapy current to tissue defining the uterus (Para. [0024] discusses first and second arrays of electrodes are disposed within the internal lumen in a collapsed configuration to an extended position (Fig. 2; Para. [0014]) where the first and second arrays of loop electrodes extend distally beyond the distal end of the introducer in an expanded configuration; wherein the first array of electrodes protrudes from and extends distally beyond a distal end of the carrier in the expanded configuration; wherein the first array of electrodes (Para. [0014] discusses the distal advancement of the tube relative to the shaft causes the first electrode array to extend distally and evert radially outwardly relative to the shaft) extends radially outward from the longitudinal axis by a first distance in the expanded configuration; and wherein the second array (Para. [0014] discusses the proximal electrode array as through a coupled or independent movement, the second, proximal electrode array everts radially outwardly from the shaft) of electrodes extends radially outward from the longitudinal axis by a second distance in the expanded configuration, the second distance being less than the first distance.  
However, Behl fails to teach the arrays of electrodes as being loop electrodes. Behl instead teaches (Para. [0051] & [0057]) the electrodes as tine or wire electrodes. 
Srimathweeravalli teaches an invention relating to tissue ablation using electric pulses applied through a catheter comprising an expandable electrode element at a distal end, the expandable element being comprised of tines or wire elements. Srimathweeravalli further teaches the electrodes being in the form of a variety of shapes such as wires, tines, loops, etc. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Srimathweeravalli into the device of Behl as Srimathweeravalli teaches the functional equivalents of tine/wire electrodes and loop electrodes for the predictable result of a functioning electrode to apply electrical energy to tissue. 
Behl further is silent upon the teaching of the second distance being less than the first distance. Behl instead teaches the use of the device within the uterus (Para. [0024] & [0048]) and the ability to select the diameter of the electrode arrays (Para. [0017]). 
Shetake teaches a catheter system comprising electrode assemblies with a plurality of proximal and distal electrodes. Shetake further teaches (Fig. 2; electrodes 114) the electrodes being expanded in a manner where the distal electrode diameter is larger than the proximal electrode diameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Shetake into the device of Behl as Shetake teaches (Para. [0036]) the electrode structure being expanded radially to place electrodes in contact with tissue as locations dispersed about the uterine wall.
Regarding claim 17, Behl teaches a medical device (Fig. 2-5; electrode probe 50) comprising: an introducer (Fig. 2; handle 68) extending along a longitudinal axis and including a proximal end, a distal end, and an internal lumen; a carrier (Fig. 2; outer sheath 80) extending along the longitudinal axis and at least partially disposed within the internal lumen of the introducer, the carrier movable in a proximal direction and in a distal direction relative to the introducer (Fig. 2; slider 58 moves in relation to the handle 68); a distal array of electrodes (Fig. 2; distal electrode array 52) disposed on the carrier, the distal array of electrodes comprising a first electrode and a second electrode; a proximal array (Fig. 2; proximal electrode array 54) of electrodes disposed on the carrier, the proximal array of loop electrodes comprising a first electrode and a second electrode; a first conductor wire forming the first electrode of the distal array of electrodes and the first electrode of the proximal array of electrodes; and a second conductor wire forming the second electrode of the distal array of electrodes and the second electrode of the proximal array of electrodes (Para. [0015] discusses the device as working within a bipolar or monopolar configuration); wherein the distal array of electrodes and the proximal array of electrodes are configured to expand within a uterus and deliver a therapy current to tissue defining the uterus in an expanded configuration (Para. [0011] discusses probes for deploying electrode arrays as comprising electrodes mounted on a shaft constructed to shift between a retracted, in which the electrodes are located within the shaft, and deployed, or extended, configuration); wherein the distal array of electrodes protrudes from and extends distally beyond a distal end of the carrier in the expanded configuration (Para. [0014] discusses the distal advancement of the tube relative to the shaft causes the first electrode array to extend distally and evert radially outwardly relative to the shaft); wherein the distal array of loop electrodes extends radially outward from the longitudinal axis by a first distance in the expanded configuration (Para. [0014] discusses the proximal electrode array as through a coupled or independent movement, the second, proximal electrode array everts radially outwardly from the shaft); and wherein the proximal array of electrodes extends radially outward from the longitudinal axis by a second distance in the expanded configuration.
However, Behl fails to teach the arrays of electrodes as being loop electrodes. Behl instead teaches (Para. [0051] & [0057]) the electrodes as tine or wire electrodes. 
Srimathweeravalli teaches an invention relating to tissue ablation using electric pulses applied through a catheter comprising an expandable electrode element at a distal end, the expandable element being comprised of tines or wire elements. Srimathweeravalli further teaches the electrodes being in the form of a variety of shapes such as wires, tines, loops, etc. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Srimathweeravalli into the device of Behl as Srimathweeravalli 
Behl further is silent upon the teaching of the second distance being less than the first distance. Behl instead teaches the use of the device within the uterus (Para. [0024] & [0048]) and the ability to select the diameter of the electrode arrays (Para. [0017]). 
Shetake teaches a catheter system comprising electrode assemblies with a plurality of proximal and distal electrodes. Shetake further teaches (Fig. 2; electrodes 114) the electrodes being expanded in a manner where the distal electrode diameter is larger than the proximal electrode diameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Shetake into the device of Behl as Shetake teaches (Para. [0036]) the electrode structure being expanded radially to place electrodes in contact with tissue as locations dispersed about the uterine wall.
Regarding claim 18, Behl further teaches the medical device according to claim 17, wherein the first loop electrode of the distal array of loop electrodes and the second loop electrode of the distal array of loop electrodes are both located in a single plane (Para. [0017] discusses the electrode arrays as spanning a planar area which is disposed generally traverse to the axis of the shaft).  
Regarding claim 19, Behl further teaches the medical device according to claim 17, wherein the first loop electrode of the proximal array of loop electrodes and the second loop electrode of the proximal array of loop electrodes are circumferentially arranged around the longitudinal axis in a position proximal to the distal array of loop electrodes (Fig. 2; Para. [0014]).  
Regarding claim 20, Behl further teaches the medical device according to claim 17, wherein the first conductor wire is connected to a first pole of a power source and the second conductor wire is connected to a second pole of the power source so that the first conductor wire has a different electrical potential than the second conductor wire (Para. [0020] discusses the present invention having first and 
Regarding claim 21, Shetake further teaches the medical device according to claim 1, wherein in the expanded configuration, the first and second arrays of loop electrodes are sized and oriented such that they generally conform with a shape of the uterus, and at least one loop electrode of the first array is arranged to treat tissue distal to the carrier (Para. [0040]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Behl (US 20040158239 A1) in view of Srimathweeravalli (WO 2017173089 A1) and Shetake (US 20180055563 A1), further in view of Sampson (US 20100217250 A1).
Regarding claim 9, Behl in view of Srimathweeravalli and Shetake the medical device according to claim 6.  Srimathweeravalli further teaches the modified device wherein one or more of the loop electrodes in the first array of loop electrodes have a petal shape, and one or more of the loop electrodes in the second array of loop electrodes have a triangular shape (Para. [0131] discusses the electrodes as being a variety of functionally equivalent shapes, such as flat, round, spherical, cylindrical, triangular, pyramidic, or any combination thereof).  It would have been further obvious to select the shapes of the electrodes in the first and second arrays to form an overall shape that would best conform to the shape of the desired treatment area; in particular the shape of the uterus as taught by Shetake (Fig. 2; electrodes 114
Shetake further teaches one of the loop electrodes of the second array of loop electrodes is configured to directly contact a uterine wall of the uterus (Para. [0036] discusses the device as being shaped to properly define the shape of the uterus and the uterus walls).  
However, Behl in view of Srimathweeravalli and Shetake fail to teach the device wherein one of the loop electrodes of the first array of loop electrodes is configured to contact or enter a corner of the uterus.
Sampson teaches an energy delivery catheter comprising an electrode support structure which can be expanded, for transcervical introduction to the uterus.  Sampson further teaches this distal electrode array conforming to the corner of the uterus. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Sampson into the device of Roman/Hess as Sampson teaches the benefit of ablating the corner of the uterus for purposes such as for pregnancy prevention, which is a desirable feature for a patient of an endometrial tissue ablation or treatment of diseases such as menorrhagia as most women cannot safely bear a child once this procedure has occurred (Para. [0006] & [0018]).
Regarding claim 13, Sampson further teaches the medical device according to claim 11, wherein one of the two or more loop electrodes of the first array is configured to contact or enter a corner of the uterus (Para. [0006] & [0018]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
	Specifically, applicant’s arguments of the limitations that art not taught by the Roman in view of Truckai and Hess reference are moot in view of the new rejections under Behl in view of Srimathweeravalli and Shetake. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
US 7563273 B2- Goldfarb teaches a device with distal elements for capturing tissue, comprising loops having petal shapes. 
US 7670337 B2- Young teaches an ablation probe having a plurality of arrays of electrodes
US 7416549 B2- Young teaches a multi-zone bipolar ablation probe assembly comprising distal and proximal electrode needles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/L.R.L./Examiner, Art Unit 3794